Citation Nr: 1140992	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  99-25 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected chronic lumbar radiculitis.  

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected chronic lumbar radiculitis.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1978 to October 1978.  

These matters initially came before the Board of Veterans' Appeal (Board) on appeal from rating decisions dated in December 1998, December 2004, and January 2006, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that respectively granted service connection for a lumbar spine disability and awarded a 10 percent rating, denied entitlement to a TDIU rating, and declined to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  

By a supplemental statement of the case (SSOC) dated in July 2003, the RO increased the disability rating for the Veteran's lumbar spine disability to 20 percent, effective from July 29, 1994, the effective date of service connection.  

The Veteran is presumed to seek the maximum available benefit for a disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Because the claim for a higher rating for service-connected spine disability involves a request for a higher rating following the initial grant of service connection, the Board continues to characterize the claim as one for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will adjudicate the Veteran's claim for service connection for psychiatric disability accordingly.  

In June 2005, the Board, inter alia, remanded the appeal to the RO, via the Appeals Management Center (AMC), for further action, to include adjudicating the intertwined issues of entitlement to service connection for degenerative disc disease of the lumbosacral spine and for fibromyalgia, to include as secondary to the service-connected chronic lumbar radiculitis, and to readjudicate the issue of entitlement to an initial evaluation in excess of 20 percent for chronic lumbar radiculitis.  

In December 2008, the Board again remanded the appeal to the RO via the AMC for further action, to include scheduling the Veteran for a video conference hearing.  

The Veteran testified before the undersigned Acting Veterans Law Judge by video conference in June 2009; the transcript of this hearing is associated with the claims file.  

In December 2009, the Board, among other actions, remanded the appeal to the RO via the Appeals Management Center (AMC) for further action, to include additional development of the evidence.  

After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a June 2011 SSOC) and returned the matters on appeal to the Board for further consideration.  

The matters of entitlement to an initial evaluation in excess of 20 percent for the service-connected chronic lumbar radiculitis, and to a TDIU rating, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran has presented credible lay assertions to show that she exhibited certain manifestations of an acquired psychiatric disorder, symptoms of which she is documented to have reported during service, but without a diagnosis of psychiatric disability during service.  

2.  The currently demonstrated acquired psychiatric disorder is shown as likely as not to have had its clinical onset during the Veteran's period of active duty.  


CONCLUSION OF LAW

The criteria for service connection for current acquired psychiatric disability are approximated. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (2000) 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and to assist claimants in the development of their claims.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Because the action taken in granting service connection for an acquired psychiatric disability is fully favorable to the Veteran, further notice and development pursuant to the VCAA is not required.  



Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In order to warrant service connection, the threshold requirement is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In cases where a veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

A Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The Board must consider the credibility and probative weight of competent lay statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the United States Court of Veterans Appeals (Court) noted that although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Id. at 313; see also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 1346 (Fed. Cir. 2005).  

Secondary service connection shall be awarded when a disability" is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  However, as the Board is granting direct service connection in this decision, the Board need not consider the Veteran's claim on a secondary basis.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis 

The Veteran contends that she initially experienced symptoms related to her currently diagnosed psychiatric disorders during her brief period of active service.  Specifically, she asserts that during service, she experienced her first psychotic episode, which consisted of auditory and visual hallucinations.  She also claims that she first began to experience depression and nervousness in service, as evidenced by her complaints of depression and excessive worry at the time of her separation from service.  In the alternative, the Veteran also asserts that her service-connected lumbar spine disability aggravates her psychiatric disorders, such that she is entitled to service connection on a secondary basis.  These assertions have been set forth in the Veteran's June 2009 hearing testimony and in various written statements.  

A September 1978 Report of Medical History for Release From Active Duty based on a Chapter 13 proceeding, shows that the Veteran checked boxes corresponding to "frequent trouble sleeping," and for "depression or excessive worry."  Notably, Chapter 13 of Army Regulation 635-200 governs separations for unsuitability.  See Hanson v. Derwinski, 1 Vet.App. 512 (1991).  

Despite her indications noted in the Report of Medical History for Release From Active Duty, the accompanying Report of Medical Examination shows the assignment of a numerical designation of 1 under all of the categories on the Veteran's physical profile or PULHES.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

Further, as part of the discharge proceedings, the Veteran also underwent a Mental Status Evaluation in September 1978, the report of which reflects findings by checked boxes of normal behavior, fully alert, fully oriented, level mood, clear thought process, normal thought content, good memory, no significant mental illness, able to distinguish right from wrong, able to adhere to the right, mental capacity to understand and participate in board proceedings, and no significant mental illness.  

However, as this information was recorded by a medical examiner but with no rationale or indication of the underlying facts supporting the findings, this evidence purporting to indicate that the Veteran was normal psychiatrically at discharge from service is of greatly attenuated probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (an examination report is not entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).  Hence, the Board finds the negative findings on the September 1978 Report of Mental Status Evaluation and the September 1978 Report of Medical Examination physical profile to be of little probative value for determining the onset of the Veteran's claimed acquired psychiatric disorder.  

The Board finds of greater probative value the Veteran's contemporaneous indications by checked box that she was experiencing psychiatric symptoms such as "frequent trouble sleeping" and "depression or excessive worry" as competent and credible evidence of greater probative value. 

The Board finds that the Veteran satisfies the service connection requirement of a "current disability."  See Shedden v. Principi, 381 F.3d at 1167 (2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The first post-service clinical evidence of a diagnosed psychiatric disorder is dated in April 1985, and it is clear from the record that she has experienced chronic psychiatric disability since that time and into the period of her current claim. 

Early records of treatment include histories of an onset of serious psychiatric symptoms beginning during active service. An April 1985 report from the Public Employee Retirement System of Ohio and April 1985 records of VA admission and hospitalization reflect that the Veteran was treated for a psychiatric disorder after shooting a woman after hearing voices that allegedly told her to kill the woman.  On multiple occasions she reported the onset psychiatric difficulties, including auditory and visual hallucinations, as during her period of active service.  At April 1985 treatment she was diagnosed with schizophrenic disorder. 

The Board finds the history related by the Veteran in April 1985 of psychiatric symptoms, including auditory and visual hallucination, having an onset during active service, as credible and competent history of very high probative value.  The history was provided in the context of critical psychiatric care for the purpose of treatment, years prior to filing of a claim with VA for service connection for psychiatric disability.

Additionally, records from the Ohio Public Employees Retirement System (OPERS), dated in April 1985, reflect findings of probably schizophrenia, paranoid type, cannabis and PCP abuse by history, and personality disorder, mixed type.  A September 1985 Employee's Statement of Claim for Extension of Group Life Insurance, indicates that the Veteran reported first undergoing treatment for an emotional disorder while on active duty in 1978, and noted that she underwent treatment for an emotional disorder at a VA hospital in Wade Park.  A November 1985 OPERS record shows the Veteran reported experiencing transient visual hallucinations in service.  These histories of an onset of such symptoms during active service are of high probative value because they are provided incidentally rather than as evidence of the truth of the matter asserted and in a context other than seeking VA compensation benefits.

Various VA treatment records, dated from July 1985 to November 1985, reveal that the Veteran had 3 psychiatric admissions since April 1985, and that she indicated that she was in her usual state of health until 1978 while in the service, when she claimed she began having auditory and visual hallucinations.  The Veteran noted that she did not report these symptoms at the time.  These histories of an onset of symptoms during service are of high probative value as they were provided in a context of medical treatment and without motivation for obtaining VA compensation benefits.  

These VA treatment records include observations of flattened and inappropriate affect, sullenness, and some inappropriate silliness secondary to low intelligence.  The Veteran reported symptoms of auditory and visual hallucinations, and suicidal ideation.  She denied experiencing olfactory hallucinations, suicidal ideation, and homicidal ideation, but did report experiencing an impulse to harm other people.  During this time, she was diagnosed with adjustment disorder with depressed mood, with borderline personality disorder, and with paranoid disorder.  

An October 1985 clinical record indicates the Veteran reported that in April 1985, voices told her to kill her a female friend, and that she chased and shot her four times in a parking lot.  The Veteran reported that she was admitted to the psychiatric ward at the justice center, and received psychiatric treatment from various VA facilities from July 1985 to August 1985 and from August 1985 to September 1985.  

An April 1997 VA treatment record shows the Veteran was diagnosed with schizophrenia.  In 2000 and 2001, she underwent in-patient psychiatric hospitalization for her various psychiatric disorders.  

In April 2001 the Veteran underwent a VA mental disorders examination, during which the examiner noted that the Veteran's psychiatric treatment records were not included in the claims file.  The examiner noted a post-military history of psychiatric treatment in 1985 after the Veteran reported experiencing auditory hallucinations, and after she shot a person.  The examiner noted the Veteran was incarcerated from 1986 to 1990, during which time she was treated with antipsychotic medication.  

The VA examiner diagnosed the Veteran as having paranoid schizophrenia.  The examiner noted the Veteran claimed she heard voices much earlier than 1985 but did not want to tell anyone because she was afraid she would be called crazy, and indicated that she heard voices while serving in the military.  The examiner opined that in spite of when the Veteran may have suffered some auditory hallucinations, it appeared that it was in 1985 when her psychotic symptoms definitely appeared and interfered with her functioning.  

In a February 2009 letter, a VA psychiatrist who has treated the Veteran since 2001 submitted a statement in support of her claim.  The psychiatrist noted that the Veteran has been diagnosed with somatization disorder and with schizoaffective disorder, depressed type.  The psychiatrist noted that the Veteran reported that the onset of her symptoms began on active duty in the military, and suggested that she was afraid to report her symptoms or seek medical treatment at that time due to fear of being labeled.   The psychiatrist indicated that the Veteran did not receive treatment until she became entangled in the criminal justice system several years after her separation from the military due to a crime she committed as a result of hallucinations and delusions she was experiencing because of her mental illness.  

More recently, in December 2010, the Veteran underwent a VA psychiatric examination, which shows a notation that at the time of examination, her claims file was not received or reviewed.  The examiner indicated that the medical opinion proffered was based on a 1 hour long interview of the Veteran and review of VA treatment records.  

The examiner noted the Veteran's most recent psychiatric hospitalization took place in August 2008, and that she previously had numerous psychiatric hospitalizations for schizophrenia, depression, and borderline personality disorder.  The examiner noted that the Veteran's treatment and hospital discharge summaries consistently rate her as unemployable, but evaluate her as competent otherwise.  

At the examination, the Veteran denied any childhood history of emotional, physical, or sexual abuse, along with any difficulties with depression, psychotic symptoms, or legal problems in high school, although she described herself as a loner in high school.  

The examiner noted that the Veteran had great difficulty describing why her military service was made short, and noted that she was only able to state that she was having back problems and asked to get out.  The Veteran reported that she placed all of her issued clothing and equipment in her sergeant's office and asked to be discharged, and they "allowed it," and denied ever being treated by a mental health provider in service.  The Veteran also denied experiencing any difficulty getting along with her fellow servicemen or superior officers; however, she indicated that she received two Article 15's for being out of formation, and one court martial for "singing on a porch."  The Veteran denied serving in combat, or experiencing any military sexual trauma.  However, she reported a history of chronic difficulties with depression, anxiety, and psychosis dating back to service.  

On mental status examination, the examiner observed the Veteran provided conflicting information regarding the timeframe of her mental health treatment and diagnoses, ranging from 1980 to 1986, and even 1994.  The Veteran was diagnosed with schizoaffective disorder, depressed type, and with borderline personality disorder.  The examiner noted that the Veteran presented with serious symptomatology, including serious impaired communication and intermittent auditory and visual hallucinations, and was unemployable.  

The examiner opined that the Veteran met the diagnostic criteria for schizoaffective disorder, and noted that, according to the records and her reporting, she first received treatment for psychotic symptoms in the mid-1980's, several years after her separation from the service.  The examiner indicated that the Veteran described experiencing auditory hallucinations for the first time in service, but did not seek treatment, but noted that service medical records were negative for mental health treatment, and she did not receive mental health treatment until she acted on auditory hallucinations and attacked her female companion.  The examiner opined that, given the Veteran's inconsistent history and difficulties relaying detail, the correctness of some of the information she endorsed is questionable.  The examiner noted it is unlikely that the current psychotic symptoms are related to substance abuse; however, clinical records clearly document borderline personality disorder with severe Axis II characterological traits, which the examiner found to be quite pronounced and serious, and to have undoubtedly contributed significantly to her psychosocial functioning difficulties.  

The examiner concluded that, although the Veteran endorsed a back injury in the service, it is less likely than not that her psychiatric disorder developed as a result of or was aggravated by the Veteran's service-connected lumbar spine disability.  The examiner noted that although such an injury might have added to some depression during service, the Veteran was experiencing auditory hallucinations even before that injury.  

The December 2010 examiner opined that if the Veteran's account of experiencing auditory hallucinations in the service is accurate, it would be more likely than not that her current schizoaffective disorder is a continuation of the symptoms which she first experienced in the service.  However, the examiner noted there is no documentation that she did indeed experience auditory hallucinations in the military, making such a connection to the service speculative based on the Veteran's verbal report alone.  The examiner noted that there was also no documentation that the Veteran received any mental health diagnoses or had any impairment in psychosocial functioning difficulties in the years prior to her first treatment in 1986 when she first sought clinical treatment following her felonious assault charge.  

The December 2010 examiner noted that it is not uncommon for individuals with schizophrenia to have a prodromal period in which there was some reduction in psychosocial functioning, and noted that the Veteran's reporting that she tended to be a loner in high school and possibly in the service might be part of such a prodromal period; however, without supporting documentation, such a connection would be speculative.  The examiner noted that there was no supporting lay evidence for a continuity of symptomatology to support the Veteran's claims that her symptoms began in service.  The examiner indicated that although the Veteran endorsed symptoms of anxiety and depression in addition to her psychotic symptoms, they were felt to be part of her schizoaffective disorder,  The examiner concluded that, other than based on the Veteran's report of auditory hallucinations in the service, there was no substantiating clinical or collaborative evidence indicating that the Veteran's schizoaffective disorder began in the service or within a year of her discharge; hence, the examiner found, it is less likely than not that the Veteran's schizoaffective disorder is caused or related to her military service or developed within the year of her discharge in October 1978.  

In an addendum, dated later that month, the examiner indicated that the claims file was received and reviewed, and noted that following review, there was no change in the findings or opinion expressed in the earlier examination report.  The examiner provided a brief overview of what was reviewed in the record at that time, but failed to discuss the complaints of psychiatric symptoms in the Veteran's service records.  Instead, the examiner indicated that the Veteran's willingness to lie when it suited her purpose was well-documented, and again concluded that, given the lack of supportive evidence to the contrary, it is less likely than not that the Veteran's depression/anxiety/schizophrenia began in the service or in the year following her discharge.  

The Board finds the December 2010 VA examiner's opinions to be of significant probative value to the extent that the examiner could generally link the onset of an acquired psychiatric disorder to the Veteran's period of active service if there were evidence of complaint of or treatment for a psychiatric disorder, despite the examiner's additional finding that a nexus could not be established without resorting to speculation because the record was void of such evidence.  

In forming this opinion, however, the examiner did not consider the September 1978 Report of Medical History for Release From Active Duty based on a Chapter 13 proceeding, which shows that the Veteran checked boxes for "frequent trouble sleeping," and for "depression or excessive worry," which, as noted above, the Board finds to be competent and credible contemporaneous assertions of significant probative value.  Additionally, as discussed above, the Board finds the histories provided by the Veteran in April 1985 and the months and years shortly thereafter of having experienced visual and auditory hallucinations beginning during active service, provided in the context of critical psychiatric care, to be competent lay assertions of high credibility and of high probative value. 

The Veteran is competent to testify in regard to the onset and continuity of her psychiatric symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay statements may, under certain circumstances, also be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In this case, private and VA treatment records from 1985, showing reports of serious psychiatric symptoms in 1978 in service, strongly support the Veteran's current contention that her psychiatric symptoms had their onset in service.  The December 2010 VA examiner's opinion, when read in this context, is competent medical evidence of high probative value in support of the Veteran's claim.  There are also aspects of the record that weigh against the claim, such as the Veteran not receiving treatment until approximately seven years after discharge.  However, the Board finds the assertion of the Veteran that she never reported her hallucinations to other people because she would be thought of as crazy as quite credible, particularly in light of the very severe nature and extent of the symptoms when first reported in April 1985; she did not report them at their date of onset or at any time thereafter, until compelled to report them during intensive psychiatric observation, hospitalization and treatment when she became involved with the criminal justice system.  Accordingly, based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that an acquired psychiatric disorder as likely as not had its clinical onset during the Veteran's period of active duty.  

Accordingly, in resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disability is warranted.  


ORDER

Service connection for an acquired psychiatric disorder is granted.  


REMAND

The Veteran asserts that an initial rating in excess of 20 percent for her low back disability is warranted.  In written statements and in her June 2009 hearing testimony before the Board, she has asserted that she now must use a scooter for ambulation outside the home, and that she experiences diminished sensation in her feet, as well as bladder incontinence, due to her spine disability.  

In a December 2009 remand, the Board requested that the RO afford the Veteran a detailed VA examination to assess the nature and severity of the service-connected low back disability, and to assess the impact of the low back disability on her ability to work.  

The Court has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this regard, the Board notes that on examination in December 2010, the examiner did not have the claims file, and all pertinent findings were made without the benefit of the claims file.  The examiner was provided the claims file subsequent to the examination, on January 19, 2011, but the entirety of his addendum opinion reads as follows: "c-file reviewed."  This gives rise to the appearance that no meaningful consideration was given to the evidence in the claims file. 

The examiner provided only very perfunctory appraisal under the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995), such as: "repetitive use caused more pain.  No range of motion, no other change noted."  The nature, location, severity or functional impact of the pain, for example, cannot be ascertained by such brief and vague comments. 

With respect to whether the Veteran experiences incapacitating episodes of intervertebral disc syndrome, the examiner stated only "she relates 2 incapacitating episodes in the past 12 months," without stating any findings of his own, even though the Board had set forth and requested the examiner to consider the applicable definition of an incapacitating episode in its remand instructions.  

As a result of a lack of substantial compliance with the Board's remand instructions, and as a result of findings that are not sufficient for rating of the Veteran's service-connected low back disability, the Veteran must be afforded a new VA examination and opinion.  See 38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Veteran did not attend subsequently scheduled VA neurological examinations in April 2011 and May 2011.  She had attended VA orthopedic and psychiatric examinations as requested by the Board in December 2010.  The fact that she did not attend the neurological examinations does not mitigate the shortcomings of the December 2010 VA orthopedic examination report or the failure to ensure compliance with the Board's remand instructions in performance of that examination.  

Further, the Board notes that the VA Medical Center letters scheduling the VA neurology examination are perhaps routine but nevertheless would likely appear somewhat cryptic to the Veteran.  They are not clear or concise and do not identify the specific purpose of the examination or the specific claim or disability to which they pertain.  The letters may have confused the Veteran regarding the purpose and nature of her examination, as she had already attended VA psychiatric and orthopedic examinations in December 2010.  It is well-documented in the claims file that the Veteran experiences substantial psychiatric and cognitive impairments.  The Board finds that upon remand, which is required to afford the Veteran an adequate orthopedic examination, another attempt should be made to evaluate any neurological impairment related to the service-connected spine disability.  

Additionally, the Veteran is seeking a TDIU rating by reason of service-connected disability.  As a result of today's decision, she is now service-connected for a psychiatric disability in addition to her low back disability.  The outcome of the increased rating claim could affect the disposition of the issue of entitlement to a TDIU.  As such, a Board adjudication on this issue must be deferred until the development on the increased rating claim is completed and the now-service-connected psychiatric disorder has been rated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), and Rice v. Shinseki, 22. Vet. App. 447 (2009).  

There is substantial evidence in the claims file to indicate that the Veteran is not currently employed and may not be employable.  A medical opinion is need for a more definite opinion as to the occupational impairment due to the Veteran's service-connected low back and psychiatric disabilities and then, if it is found that the schedular criteria for a TDIU are not met, referral to the Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran request that she provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claims for an initial increased rating and for a TDIU rating.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already on file, or any known relevant VA records of treatment not previously obtained.  

2.  After the preceding development request has been fulfilled, the RO should schedule the Veteran for an examination, to determine the (1) the current severity of her service-connected lumbar spine disability, and (2) for an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment as a result of service-connected psychiatric disability and low back disability.

Any special examinations and studies deemed necessary for a complete picture of the Veteran's service-connected disabilities must be completed.  

The examiner is specifically requested to describe all current symptomatology of the service-connected chronic lumbar radiculitis, along with all related spine pathology.  

The claims folder, along with any additional evidence obtained, must be made available to the examiner for review.  

The examiner should specifically: 

a)  Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion, and left and right rotation), expressed in degrees, as well as state whether there is any favorable or unfavorable ankylosis of the spine.  

b)  Determine whether the spine exhibits weakened movement, excess fatigability, incoordination pain or flare-ups attributable to the service-connected spine disability.  If possible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  For example, the examiner should report the point in the range of motion when pain becomes apparent.  

c)  State whether pain could significantly limit functional ability of the lumbar spine during flare-ups or when the back is used repeatedly over a period of time.  That determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  In determining whether there is additional limitation of function with repetitive use, the examiner should specifically consider and address the statements of the Veteran regarding her functional capacity, and the frequency of flare-ups.  

d)  Identify any neurological pathology associated with the service-connected spine disability.  The severity of each neurological sign and symptom should be reported.  In this regard, the examiner should address the Veteran's complaints of weakness and radiating pain in the lower extremities.  The examiner should also address the Veteran's complaints of bladder incontinence, which she relates to her service-connected spine disability.  

e)  List all neurological impairment caused by the service-connected spine disability.  Identify any affected nerve, and state the severity of the impairment of the nerve affected.  Provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," and whether any such impairment constitutes incomplete paralysis or complete paralysis of any nerve.  If a separate neurological examination is needed one should be scheduled.  

f)  State whether the Veteran may be diagnosed with intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported. 

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  While any self-reporting of incapacitating episodes by the Veteran should be noted during the examination, the examiner must specifically indicate if there is objective evidence that the Veteran experienced incapacitating episodes of IVDS requiring prescribed bed rest and treatment by a physician.  

(g)  Describe the nature of the Veteran's diagnosed obesity, and report any relationship and degree to which obesity may contribute to her current spine symptomatology and level of mobility.  Further, report on any separate effect the Veteran's obesity has on her ability to perform the activities of daily living.  The examiner should discuss whether the Veteran's obesity has any clearly separable effect (that is, an effect that is clearly separable from service-connected low back degenerative disc disease and psychiatric disabilities) on the Veteran's ability to obtain or maintain substantially gainful employment.  

(h) The examiner must provide an opinion as to the impact of the Veteran's service-connected low back disability on her social and occupational functioning, activities of daily living, and ordinary activities of daily life.

(i) The examiner must provide an opinion as to whether the Veteran must use a scooter for ambulation outside the home due to her low back disability, has bladder incontinence due to her low back disability, or experiences diminished sensation in her feet due to low back disability.

(j) The examiner or another appropriate clinician must provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (i.e., 50 percent or greater probability) that she is unable to obtain or maintain substantially gainful employment as a result of the combined effects of her service-connected low back disability and now-service-connected psychiatric disability.  

(k) If the examiner determines that further examination is necessary in order to render a requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.  

(l) The claims folder should be made available to the examiner for review in conjunction with the medical opinion, and the examiner should acknowledge such review.  The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

(m) If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should state this in the report, with a fully reasoned explanation.  Examples of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the field of medicine, or a lack of adequate medical records from which to form an opinion.
 
4.  After completing all indicated development to the extent possible, the RO/AMC should readjudicate the claims remaining on appeal, including the Veteran's claim for a TDIU.  

If the schedular criteria for a TDIU are not met, the RO should forward the Veteran's claims file to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of a TDIU rating on an extraschedular basis.  

If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until she is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


